 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY DEWAYNE LEE TURNER,                         No. 2:19-cv-0435 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    UNITED STATES DEPARTMENT, et al.,
15                        Defendants.
16

17           Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983, together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. However, the certificate portion of the request which must be completed by

20   plaintiff’s institution of incarceration has not been filled out. Also, plaintiff has not filed a

21   certified copy of his inmate trust account statement for the six month period immediately

22   preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2). Therefore, plaintiff will be

23   provided the opportunity to submit a completed in forma pauperis application and a certified copy

24   in support of his application.

25           In accordance with the above, IT IS HEREBY ORDERED that:

26           1. Plaintiff shall submit, within thirty days from the date of this order, a completed

27   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk

28   of Court;
                                                          1
 1            2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 2   Forma Pauperis By a Prisoner; and

 3            3. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of

 4   his inmate trust account statement for the six month period immediately preceding the filing of

 5   the complaint. Plaintiff’s failure to comply with this order will result in a recommendation that

 6   this action be dismissed without prejudice.

 7   Dated: March 20, 2019

 8

 9

10
     turn0435.3c+new
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
